In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 14-483V

*************************
CHARLES CZAGAS,         *
                        *
          Petitioner,   *                                        Filed: November 6, 2015
                        *
v.                      *
                        *                                        Decision by Stipulation; Damages;
SECRETARY OF HEALTH     *                                        Influenza (“Flu”) Vaccine;
AND HUMAN SERVICES,     *                                        Guillain–Barré Syndrome (“GBS”);
                        *                                        Axonal Polyneuropathy;
          Respondent.   *                                        Peripheral Neuropathy; Tremors.
                        *
*************************

Isaiah R. Kalinowski, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                    DECISION AWARDING DAMAGES1

        On June 4, 2014, Charles Czagas filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that his November
8, 2011, receipt of the influenza (“flu”) vaccine caused him to develop Guillain–Barré syndrome
(“GBS”) and/or an axonal polyneuropathy, peripheral neuropathy, and tremors. Petitioner further
alleges that he experienced the residual effects of this injury for more than six months.

       Respondent denies that Petitioner’s alleged GBS and/or axonal polyneuropathy, and/or
peripheral neuropathy, and/or tremors, or any other condition was caused-in-fact by the flu vaccine.
Nonetheless both parties, while maintaining their above-stated positions, agreed in a stipulation (filed
October 30, 2015) that the issues before them could be settled, and that a decision should be entered
awarding Petitioner compensation.

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $70,000.00 in the form of a check payable to Petitioner.  

Stipulation ¶ 8. This amounts represents compensation for all damages that would be available under
Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            2